

115 HR 5992 IH: Student and Student Athlete Opioid Misuse Prevention Act
U.S. House of Representatives
2018-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5992IN THE HOUSE OF REPRESENTATIVESJune 1, 2018Ms. Esty of Connecticut (for herself, Mr. MacArthur, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a grant program relating to the prevention of student and student athlete opioid
			 misuse.
	
 1.Short titleThis Act may be cited as the Student and Student Athlete Opioid Misuse Prevention Act. 2.Grants for opioid misuse preventionPart A of title V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by adding at the end the following:
			
				506B.Grants for student and student athlete opioid misuse prevention
 (a)AuthorityThe Assistant Secretary, in consultation with the Secretary of Education, may make grants to, and enter into contracts and cooperative agreements with, public and nonprofit private entities, including States and drug-free community coalitions, to enable such entities—
 (1)to carry out school-based programs concerning the dangers of the misuse of and addiction to prescription opioids, related drugs, and other prescribed drugs commonly used in pain management or injury recovery, including initiatives that give students the responsibility to create their own anti-drug abuse education programs for their schools;
 (2)to carry out community-based misuse and addiction prevention programs relating to prescription opioids, related drugs, and other prescription drugs commonly used in pain management or injury recovery, including youth sports organizations; and
 (3)to carry out school, collegiate, and community-based engagement of youth, high school, or collegiate athletic and recreation programs and associations concerning the dangers of the misuse of and addiction to prescription opioids, related drugs, and other prescription drugs commonly used in pain management or injury recovery, including initiatives that give student athletes the responsibility to create their own anti-drug abuse education programs for their schools.
 (b)Use of fundsAmounts made available under a grant, contract, or cooperative agreement under subsection (a) shall be used for planning, establishing, or administering prevention programs relating to prescription opioid, related drugs, and other drugs commonly used in pain management or injury recovery.
 (c)Use of fundsAmounts provided to an entity under this section may be used— (1)to carry out school-based programs that are focused on school districts with high or increasing rates of misuse of and addiction to prescription and nonprescription opioids, and targeted at populations that are most at risk to start misusing such drugs;
 (2)to carry out community-based prevention programs that are focused on populations within the community that are most at risk for misuse of and addiction to prescription and nonprescription opioids;
 (3)to carry out school-based prevention programs that are focused on student athletes and the risk of misuse of and addiction to prescription and nonprescription opioids as part of injury recovery and pain management;
 (4)to carry out community-based programs that are focused on youth athletes and the risk of misuse of and addiction to prescription and nonprescription opioids as part of injury recovery and pain management;
 (5)to carry out collegiate-based programs that are focused on collegiate athletes, including club sports and recreation sports, and the risk for misuse of and addiction to prescription and nonprescription opioids as part of injury recovery and pain management;
 (6)to assist local government entities to conduct appropriate prevention activities relating to youth and the risk for misuse of and addiction to prescription and nonprescription opioids as part of injury recovery and pain management; and
 (7)to train and educate State and local officials; youth athletics organizers and coaches; school administrators, teachers, athletic directors, coaches, and athletic trainers; collegiate administrators, athletic directors, directors of campus recreation, coaches, athletic trainers, and campus-based medical providers, on the signs of misuse of prescription and nonprescription opioids and the options for treatment and prevention of such misuse.
						(d)Allocation and report
 (1)Prevention program allocationNot more than $500,000 of the amount appropriated in each fiscal year to carry out this section shall be made available to the Assistant Secretary, acting in consultation with other Federal agencies, to support and conduct periodic analyses and evaluations of effective prevention programs for misuse of and addiction to opioids, related drugs, and other drugs commonly used for pain management and the development of appropriate strategies for disseminating information about and implementing such programs.
 (2)ReportThe Assistant Secretary shall annually prepare and submit to the Committee on Health, Education, Labor, and Pensions, the Committee on the Judiciary, and the Committee on Appropriations of the Senate, and the Committee on Energy and Commerce, the Committee on the Judiciary, and the Committee on Appropriations of the House of Representatives, a report on the prevention programs and development of strategies described in paragraph (1), containing, as appropriate, the results of the analyses and evaluations conducted under paragraph (1).
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section— (1)$10,000,000 for fiscal year 2018; and
 (2)such sums as may be necessary for each succeeding fiscal year.. 